Title: From Benjamin Franklin to Madame Brillon, 6 January 1782
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


No. 7.
à Passy, ce 6. Janvier 1782.
J’ai reçu hier le Placet d’une certaine Famille, ecrite en toutes les formes, grande & beau Papier, beau caractere, titres flatteuses, &c. Aprés en avoir lû les deux ou trois premieres Lignes, qui “réclame les bontés de ma Grandeur,” je le jettois sur la Table, disant, Toujours des Placets! toujours les Demandes de l’Argent! C’est une mauvaises Reputation, celle d’etre charitable; cela nous sujette à milles Importunités, & beaucoup de Depense, en punition de notre amour-propre, ou de notre Vanité, qui a permis nos petites Benefactions d’etre connues, contraire au conseil bonne & politique que nous a donné notre Seigneur, de ne pas laisser sçavoir la main droite ce que la main gauche a fait.— Mais quand j’avois lû la charmante Epitre de mon Amie, que je reçois au meme tems, & qui faisoit mention d’une Placet, je le reprenois, & lisois jusqu’a la fin, ou je trouvois les chers Noms de toute la Famille, que je baisois d’Affection sincere;—Peutétre avec un peu plus de Plaisir, trouvant que la Placet au lieu de l’Argent ne demandoit que l’Amitié. Je fais cette Remarque pour aller au devant le grand Voisin, qui est assez mechant à la faire si je l’avois omise.
Vous etes donc en bonne Santé, ma chere Fille, puisque vous etes gaie, puisque toute la bonne Famille est gaie, & puisque vous pouvez plaisanter si agreablement. J’en remercie bien cordialement le bon Dieu.
Vous m’enhardis par l’Accueil favorable que vous accordez gracieusement à mes mal-ecrites Epitres, de vous en envoyer une que j’ai esquissé il y a deux Semaines; mais que je n’ai pas finie, parceque je n’avois pas le tems de chercher le Dictionnaire pour regler les masculins & les feminins, ni le Grammaire pour les Modes & les Temps. Il y a soixante Ans que les choses masculins & feminines (hors des Modes & des Temps) m’ont donné beaucoup d’Embarras. J’esperois, autrefois qu’à quatre vingt on peut en etre libre. Me voici à quatre fois dix-neuf, qui est bien prés: & neantmoins ces feminines francoises me tracassent encore. Cela doit me faire plus content d’entrer en Paradis, ou on dit tous ces Distinctions seront abolies.
Vous avez des Anglois à Nice, qui peutetre ne sont pas fort content de nos Successes; par consequent ils seront fachés d’entendre que M. Bouillé a repris le St. Eustache, ou il a fait 750 Prisonniers & beaucoup de Butin. Mais c’est vrai, & cette Nouvelle balance bien la Perte de nos Transports. Grand Ridicule pour leur Amiral Rodeney & leur General Vaughan qui alloient avec 22 Vaisseaux de Ligne & 6000 de Troupes Angloises, prendre une Isle, que 3 Fregates & 400 François ont reprise, avec toutes ses nouveaux Fortifications.
Le Soleil commence à retourner; les jours a s’allonger, le Printems viendra, quand, si je suis encore en vie, je reverrai ma chere Amie. Alors Passy sera gaie, les Arbres & les Jardins resumeront leur Verdure, toute la Nature rira, & moi je serai heureux.
Je vous aime toujours trop, ma Fille; j’aime aussi les bonnes Enfans, le bon Pere Pagin, le bon Paginet, le bon Brillonini, & en bref tous les bonbons qui sont autour de vous. Je vous aime quoique vous etes si eloigné! C’est étonnant quand il y a tant d’Aimables si près. Mon petit Fils vous aime tous aussi. C’est que vous étes destiné d’etre aimé tendrement par tout le monde, & on ne peut pas s’empeche de le faire.
Je me rend tous les Mercredis chez la bonne Voisine. Nous parlons de vous, nous nous communiquons vos Lettres, nous sommes aussi heureux que nous pouvons etre sans nos cheres Amis.
Revenez donc vite. Jusqu’a present nous n’avons point d’Hyver: peutétre nous n’en aurons pas. Mais venez avec une Santé parfaitement retablie.
 
Addressed: A Madame / Madame Brillon / à Nice
